*208Opinion by
Cline, J.
The merchandise was appraised on the basis of the American selling price under the provisions of section 402 (g), Tariff Act of 1930, by virtue of a Presidential proclamation (T. D. 47031). Appeals were taken to reappraisement and to re-reappraisement and the court held that the American selling price was the proper basis of valuation but found values higher than the appraised and entered values. (Reap. Decs. 5815 and 5950.) At the trial the customs broker testified that the value he adopted as the American selling price was $6.40 per case, less a discount of 1}i percent, which value was obtained from the Government examiner, and that he had no knowledge at the time of entry that the proper American selling price was $6.60. On the record presented it was held that the petitioner acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.